Appeal by defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered March 2,1983, convicting him of robbery in the second degree, upon a plea of guilty, and imposing sentence. 11 Judgment affirmed. 11 There was ample opportunity to observe defendant during the incident (People v Harrington, 29 NY2d 498) and, therefore, there was an independent basis for any in-court identification (see, generally, People v Gonzalez, 27 NY2d 53; People v Cyrus, 76 AD2d 842). Titone, J. P., Mangano, Thompson and Eiber, JJ., concur.